Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2018

                                      No. 04-18-00411-CV

  REPSOL OIL and Gas USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
         Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                     Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       The court reporter’s request for additional time to file the reporter’s record is granted in
part. We order the court reporter, Leticia Escamilla, to file the reporter’s record by October 24,
2018.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court